MEMORANDUM *
Virtual Media Group, Inc., Valley Outdoor, Inc., Outdoor Media Group, Albert Aubrey, Jung Chou and Corey Faulkner (“Appellants”) appeal the district court’s grant of summary judgment in favor of the City of San Mateo. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.1
Appellants’ billboards do not qualify as legal, non-conforming uses under § 25.04.060 of the new San Mateo sign ordinance because the billboards were constructed in violation of § 23.06 of the San Mateo Municipal Code, which required Appellants to obtain building and electrical permits prior to construction2 Appellants’ argument that applying for such permits would have been futile is not supported by sufficient evidence.
The decision of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We also grant San Mateo’s November 28, 2002, motion to strike documents impermissibly included in Appellants’ Excerpts of Record. See Kirshner v. Uniden Corp. of America, 842 F.2d 1074, 1077-78 (9th Cir.1988) (stating that papers submitted to the district court after the ruling that is challenged on appeal should be stricken from the record on appeal).


. San Mateo alleges that Appellants’ billboards also violated structural and electrical safety requirements set out by the code. Appellants have not presented any defense to this assertion. Our decision does not depend on this allegation, however, because Appellants’ billboards admittedly violated the building code's permit requirements.